BILL OF COSTS
TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                               No. 14-14-00017-CV

                    James E. Archer, Jr. and Gidget Archer

                                        v.

    DDK Holdings LLC, Diane E. Campbell and Hayes Leasing Company, Inc.,
                  Individually and d/b/a Hayes Truck Group

        (No. 2010-62731 IN 61ST DISTRICT COURT OF HARRIS COUNTY)


   TYPE OF FEE        CHARGES         PAID/DUE         STATUS           PAID BY
     MT FEE             $10.00        05/12/2014      NOT PAID            APE
SUPP CLK RECORD         $11.00        04/29/2014        PAID              UNK
     MT FEE             $10.00        03/26/2014       E-PAID             ANT
   RPT RECORD          $6,868.70      02/25/2014        PAID              ANT
   CLK RECORD           $91.00        01/29/2014        PAID              ANT
STATEWIDE EFILING       $20.00        01/16/2014       E-PAID             ANT
      FILING            $175.00       01/16/2014       E-PAID             ANT



The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                 are $7,185.70.


Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.
    IN TESTIMONY WHEREOF, witness
    my hand and the Seal of the COURT
    OF APPEALS for the Fourteenth District
    of Texas, June 5, 2015.




2